                       Case 18-20019-EPK      Doc 130      Filed 12/26/18       Page 1 of 2




         ORDERED in the Southern District of Florida on December 26, 2018.




                                                                Erik P. Kimball, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________
                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

        In re:                                                               Chapter 11

        FRANK INVESTMENTS, INC.,                                             Case No. 18-20019-EPK
        FRANK THEATRES MANAGEMENT, LLC, and                                  Case No. 18-20022-EPK
        FRANK ENTERTAINMENT COMPANIES, LLC,                                  Case No. 18-20023-EPK
                                                                             (Jointly Administered)
               Debtor(s).
        _________________________________________________/

                  ORDER GRANTING AGREED MOTION TO CONTINUE HEARINGS

                 This matter came before the Court upon the Agreed Ex Parte Motion to Continue

        Hearings [ECF No. 129] (the “Motion to Continue”) filed by Frank Investments, Inc., Frank

        Entertainment Companies, LLC, and Frank Theatres Management, LLC (collectively, the

        “Debtors”).

                 In the Motion to Continue, the Debtors request a continuance of the January 3, 2019

        hearings on: (1) Bancorp Bank’s Motion to Convert Case from Chapter 11 to Chapter 7 of the

        Bankruptcy Code [ECF No. 111] filed by The Bancorp Bank; (2) the Motion to Extend

        Exclusivity and Solicitation Periods [ECF No. 117] filed by the Debtors; and (3) the Motion



                                                  Page 1 of 2
             Case 18-20019-EPK       Doc 130      Filed 12/26/18   Page 2 of 2



to Extend Deadline for Filing Plan and Disclosure Statement [ECF No. 120] filed by the

Debtors.

       Having considered the Motion to Continue, the Court ORDERS and ADJUDGES as

follows:

       1. The Motion to Continue [ECF No. 129] is GRANTED.

       2. The hearings on Bancorp Bank’s Motion to Convert Case from Chapter 11 to

           Chapter 7 of the Bankruptcy Code [ECF No. 111], the Motion to Extend Exclusivity

           and Solicitation Periods [ECF No. 117], and the Motion to Extend Deadline for

           Filing Plan and Disclosure Statement [ECF No. 120] shall be CONTINUED to 2:00

           p.m. on January 17, 2019 at the United States Bankruptcy Court, The Flagler

           Waterview Building, 1515 North Flagler Drive, Room 801, Courtroom B, West

           Palm Beach, Florida 33401.

                                            ###

Copy to:

Patrick Dorsey, Esq.

Patrick Dorsey, Esq. shall serve a copy of this order on all appropriate parties and file a
certificate of service with the Court.




                                         Page 2 of 2
